Name: 2006/872/EC: Council Decision of 17 November 2006 on the signature on behalf of the Community of a Protocol to the Europe Agreement establishing an Association between the European Communities and their Member States, of the one part, and Romania, of the other part, on Conformity Assessment and Acceptance of Industrial Products (PECA)
 Type: Decision
 Subject Matter: international affairs;  European Union law;  European construction;  Europe;  technology and technical regulations;  industrial structures and policy
 Date Published: 2006-12-05; 2007-08-01

 5.12.2006 EN Official Journal of the European Union L 337/33 COUNCIL DECISION of 17 November 2006 on the signature on behalf of the Community of a Protocol to the Europe Agreement establishing an Association between the European Communities and their Member States, of the one part, and Romania, of the other part, on Conformity Assessment and Acceptance of Industrial Products (PECA) (2006/872/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133, in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) The Europe Agreement establishing an Association between the European Communities and their Member States, of the one part, and Romania of the other part (1), entered into force on 1 February 1995. (2) Article 75 of the Europe Agreement provides that cooperation in the fields of standardisation and conformity assessment procedures shall seek to achieve the conclusion of agreements on mutual recognition. (3) The Protocol to the Europe Agreement on Conformity Assessment and Acceptance of Industrial Products has been negotiated by the Commission on behalf of the Community. (4) Subject to its possible conclusion at a later date, the Protocol to the Europe Agreement establishing an Association between the European Communities and their Member States, of the one part, and Romania, of the other part, on Conformity Assessment and Acceptance of Industrial Products (PECA) initialled in Brussels on 18 April 2006 should be signed, HAS DECIDED AS FOLLOWS: Sole Article The President of the Council is hereby authorised to designate the person empowered to sign, on behalf of the Community, the Protocol to the Europe Agreement establishing an Association between the European Communities and their Member States, of the one part, and Romania, of the other part, on Conformity Assessment and Acceptance of Industrial Products (PECA). The text of the Protocol is attached to this Decision. Done at Luxembourg, 17 November 2006. For the Council The President E. TUOMIOJA (1) OJ L 357, 31.12.1994, p. 2.